Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On May 12, 2009 Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 1,230 shares of common stock issued by SL Green Realty Corp. (CUSIP No.: 78440X101) (the "Common Stock") at a purchase price of $20.75 per share including an underwriting discount of $0.8818 per share. The Common Stock was purchased from Merill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. Incoporated Deutsche Bank Securities Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Wachovia Capital Markets LLC Barclays Capital, Inc. ING Financial Markets LLC Scotia Capital (USA) Inc. ABN AMRO Incorporated BNY Mellon Capital Markets, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 1, 2009. These materials include additional information about the terms of the transaction.
